Title: From Thomas Jefferson to André Limozin, 16 July 1788
From: Jefferson, Thomas
To: Limozin, André


          
            
              Sir
            
            Paris July 16. 1788.
          
          I received last night your favor of the 13th. and am obliged to you for the search made in the post office for the Nuncio’s packet. With respect to the subject of your private note, I think I had the honor, in some former letter, of informing you that no Consular convention was as yet settled with this country, and that till there should be one it was not probable any appointment of Consuls would take place, and whenever it should, it would probably be made by Congress itself. All this continues still true. The Consular convention however is at present under way, and I foresee nothing to prevent it’s being soon concluded. Whenever it is, I shall, with that, send some observations to Congress on places and persons, and shall assuredly give a just representation of the services of their antient servants. In the mean time you might get your friends in the several states of America, to interest their respective delegates in the appointment for Havre.—The king of Sweden has ordered the Russian minister to quit his dominions, and there can be no doubt now of his engaging in the war. This increases the probabilities that this war will in the long run become general. You, who live in the sea-ports, can always judge when this government expects to be involved in it, by the stir in the king’s shipyards: and of this I should always be glad to receive information from you.—The 12 deputies of Bretagne were arrested two days ago and sent to the Bastille. I am with great esteem, Sir, your most obedt. humble servt.,
          
            Th: Jefferson
          
        